DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is the national stage entry of PCT/KR2018/003744, filed 29 Mar 2018; and claims benefit of foreign priority document KR 1020170039841, filed 29 Mar 2017; and claims benefit of foreign priority document KR 1020180036895, filed 29 Mar 2018; the provided foreign priority document KR 1020170039841 is not in English.

Claims 29-48 are pending in the current application. Claim 48, drawn to non-elected inventions, is withdrawn. Claims 35, drawn to non-elected species, is withdrawn. Claims 29-34 and 36-47 are examined on the merits herein.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in KOREA on 29 Mar 2018. It is noted, however, that applicant has not filed a certified copy of the KR 1020180036895 application as required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of Group I, claims 29-47, in the reply filed on 22 Jun 2022 is acknowledged.  The traversal is on the ground(s) that the inventions possess unity of invention as product and process of using the product.  This is not found persuasive because as detailed in the Requirement for Restriction mailed 26 Apr 2022, lack of unity of invention is shown because the common features of the different inventions do not serve as the special technical features of a single general inventive concept.
The requirement is still deemed proper and is therefore made FINAL.

Claim 48 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 22 Jun 2022.

Applicant’s election of species of 
    PNG
    media_image1.png
    314
    415
    media_image1.png
    Greyscale
where the ligand is an antibody in the reply filed on 22 Jun 2022 is acknowledged.
Search and examination has expanded to include the species of ConjC disclosed in Howard et al. (US 2016/0256561, published 08 Sep 2016, filed 10 Oct 2014, provided by Applicant in IDS filed 04 Nov 2020) as detailed herein.

Claim 35 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 Jun 2022.
Claim 35 requires the group R6 to comprise one or more heteratoms or a substituted or unsubstituted aromatic ring. In the elected species the corresponding group R6 is a C5 alkyl chain and does not include one or more heteratoms or a substituted or unsubstituted aromatic ring. Therefore the elected species does not read upon claim 35, and claim 35 is withdrawn as being drawn to a nonelected species.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-34 and 36-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 29 recites a chemical structure IIa of "Ligand-(L-D)n" where D is chemical formula Chem Ia or Ia'. Claim 29 recites "X and X' are each independently selected from -C(O)O*, -S(O)O*, -C(O)*, -C(O)NR*, -S(O)2NR*, -P(O)R'NR*, -S(O)NR*, and -PO2NR*, wherein * is a point to which the linker is attached". Each of the listed alternatives for X and X' include the attachment point *, therefore claim 29 requires both X and X' to be attached to the linker L. 
Claims 30, 37-40, and 44-46 depend directly or indirectly from claim 29. Claim 30 recites formulas of Chem IIIa and Chem IIIb. For example, the structure of Chem IIIa: 
    PNG
    media_image2.png
    478
    715
    media_image2.png
    Greyscale

recites both an L and Ligand which find antecedent basis in claim 29, however the group
    PNG
    media_image3.png
    235
    219
    media_image3.png
    Greyscale
does not find antecedent basis in claim 29 because the linker L is already specified in the structure and the recited structure does not fall within the scope of X as defined in claim 29. Further, the linker L is not attached to the X' group as required by the language of claim 29. 
Further, claim 44 depends from claim 29 and recites embodiments such as 
    PNG
    media_image4.png
    406
    560
    media_image4.png
    Greyscale
 where the bond overlaid with a dashed line represents a connection point to L. As recited above, claim 29 defines L to be a linker and the linker attachment point in "X and X' are each independently selected from -C(O)O*, -S(O)O*, -C(O)*, -C(O)NR*, -S(O)2NR*, -P(O)R'NR*, -S(O)NR*, and -PO2NR*, wherein * is a point to which the linker is attached". While claim 29 encompasses the alternative of Rm is X and R6 may include Rm, none of X is NH. Therefore there is lack of antecedent basis for this structure in claim 29. Additionally, this embodiment does not find antecedent basis in claim 29 because each of the X and X' groups are not all points to which the linker is attached.
Further, if the group such as 
    PNG
    media_image3.png
    235
    219
    media_image3.png
    Greyscale
is interpreted as a "linker", the language of claim 29 reciting chemical structure IIa of "Ligand-(L-D)n" is further unclear as to how many groups L are present, and how the "Ligand" moiety is connected to the group (L-D). For example, the structure 
    PNG
    media_image4.png
    406
    560
    media_image4.png
    Greyscale
 might be interpreted as containing 3 linker groups L at X and X' in the formula Chem Ia, and a further Rm = X attached through the R6 group, and the Ligand is attached at the point through the R6 group but not through the structures interpreted as additional linker groups L at the X and X' in the formula Chem Ia. The chemical structure IIa of "Ligand-(L-D)n" therefore does not make clear how the "Ligand" moiety is connected to the group (L-D).
MPEP 2173.04 provides "a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim)." In this case for the multiple reasons detailed above it is unclear what species are included in the genus, and therefore the claims are indefinite. 
For claims 30, 37-40, and 44-46 it is unclear how claim 29 provides antecedent basis for the recited structures for the reasons detailed above, and therefore these claims are indefinite. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 36 depends from claim 29 and recites "wherein the linker is attached to X and X'." Claim 29 recites "X and X' are each independently selected from -C(O)O*, -S(O)O*, -C(O)*, -C(O)NR*, -S(O)2NR*, -P(O)R'NR*, -S(O)NR*, and -PO2NR*, wherein * is a point to which the linker is attached". Each of the listed alternatives for X and X' include the attachment point *, therefore claim 29 requires both X and X' to be attached to the linker L. Therefore dependent claim 36 appears to be identical in scope with claim 29 and fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 29, 31-34, 41-43, and 47 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Howard et al. (US 2016/0256561, published 08 Sep 2016, filed 10 Oct 2014, provided by Applicant in IDS filed 04 Nov 2020).
Howard et al. discloses conjugates of specific pyrrolobenzodiazepine (PBD) dimers with an antibody comprising a VH domain having a sequence according to SEQ ID No 1. (abstract) Howard et al. discloses the embodiment of ConjC 
    PNG
    media_image5.png
    338
    550
    media_image5.png
    Greyscale
. (page 3, paragraph 13) This compound is interpreted as meeting limitations of the claimed formula Chem IIa where D is Chem Ia where R1 and R1' are methyl, R7 and R7' are H, there is a double bond between the carbons bearing R1-R7 and R1'-R7', R2 and R2' are H, R4 and R4' are OMe, Y and Y' are O, R6 is a C5 alkyl chain, R3 and R3' are H, and R5 and R5' are OH, X' is -C(O)O* where the structure
    PNG
    media_image6.png
    146
    233
    media_image6.png
    Greyscale
is interpreted as a "linker", and X is -C(O)O* where the structure 
    PNG
    media_image7.png
    221
    219
    media_image7.png
    Greyscale
is interpreted as a "linker" to the "Ligand" that is the antibody protein, and a "linker" is attached at both X and X', meeting limitations of 29, 31-34, 41-42. Howard et al. discloses the antibody comprising a VH domain having a sequence according to SEQ ID No 1 includes an amino acid motif such as Cys Ala Ala Ser at positions 21-25, (page 52) which can be interpreted as either the claimed motif CYYX or CXX where Ala may be interpreted as either Y or X and Ser is interpreted as X and meeting limitations of claim 43. Howard et al. discloses the conjugate compound formulated into a pharmaceutical composition including a carrier, (page 17, paragraph 168-169) meeting limitations of claim 47. 
As detailed above, there is a high level of uncertainty regarding the scope of the claimed invention. For the purpose of compact prosecution, the claim language has been interpreted as detailed above. See MPEP 2173.06.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-34 and 36-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,5-11,13-14,17,20,22,24,34,39-41 ,51,56,75,77,86,91-94,100-101,105,112,115-117,120,132,137,139 and 143 of copending Application No. 16/408002 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent are drawn to an antibody conjugate. Reference Claim 132 at top of page 20 recites the compound of reference Formula II having the structure corresponding to the elected species. Reference claim 86 recites the antibody conjugate having a linker structures corresponding to the linker L recited in claims 30, 37, 40, and 45. Reference claim 137 recites a pharmaceutical composition comprising the antibody conjugate. Reference claims 2 and 3 recite the alternative of the antibody comprising the amino acid sequence of SEQ ID NO 14, which contains the sequence Cys Gln Gln at positions 88-90, which is interpreted as a motif of CXX recited in claim 46. 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to select from within the genus recited in claims 1-3,5-11,13-14,17,20,22,24,34,39-41 ,51,56,75,77,86,91-94,100-101,105,112,115-117,120,132,137,139 and 143 of the reference application to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to select from within the genus of the reference claims with a reasonable expectation of success because it would have been obvious to fit together the separate features of the invention of the reference claims like pieces of a puzzle to arrive at a complete embodiment of the invention of the reference claims and therefore to arrive at the claimed invention. Further, it would have been obvious to one of ordinary skill in the art in the pertinent pharmaceutical formulation arts to include a pharmaceutical carrier to a pharmaceutical composition as a matter of routine experimentation by one of ordinary skill in the art such as evidenced by Howard et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. However, a Notice of Allowance is of record on 17 Jun 2022 in the reference application.

Claims 29-34, 36-43, and 47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-30 of copending Application No. 17/420007 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because reference claims 19-30 are drawn to a pyrrolobenzodiazepine dimer-linker-ligand conjugate of reference formula Chem. V, corresponding to instant formula Chem. IIIa recited in instant claim 30. Reference claims 21-22 recite the ligand is a antibody which is a protein, meeting limitations of claims 41-42. Reference claim 25 recites the protein having the amino acid motif of CYYX, XXCC, XCXC, or CXX, meeting limitations of claim 43. Reference claims 26-30 recite a pharmaceutical composition comprising the pyrrolobenzodiazepine dimer-linker-ligand conjugate including a pharmaceutical excipient, making obvious the limitations of claim 47.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is currently in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623